480 F.2d 154
UNITED STATES of America, Plaintiff and Appellee,v.Thomas Lee TAYLOR, Defendant and Appellant.
No. 72-1854.
United States Court of Appeals,Ninth Circuit.
June 6, 1973.Rehearing Denied July 24, 1973.

Martha Goldin, Atty.  (argued), Alan Saltzman, Saltzman & Goldin, Hollywood, Cal., for defendant and appellant.
Michael C. Solner, Asst. U. S. Atty.  (argued), William D. Keller, U. S. Atty., Eric A. Nobles, Lawrence W. Campbell, Asst. U. S. Attys., Los Angeles, Cal., for plaintiff and appellee.
Before CHAMBERS and HUFSTEDLER, Circuit Judges, and EAST,* District Judge.
OPINION
PER CURIAM:


1
The judgment of conviction in this stolen credit card case is reversed.


2
The defendant is obviously guilty of something, but the lapse of time (over two years after the card was mailed) is just too great a lapse of time, without more, to convict him of having stolen it from the mails or of possessing it knowing it to be stolen.  Of course, we do not intend to impair any of our cases on the inferences that can be drawn from the possession of recently stolen property.


3
This is a case that belonged on the state side of the street.  Unless the government now has something more in the way of evidence to offer, the indictment should be dismissed.



*
 The Honorable William G. East, Senior District Judge of District of Oregon, sitting by designation